PER CURIAM.
The law of Elorida giving a lien for supplies furnished to vessels within her borders (section 1738, Rev. St. Ela. 1892; Gen. St. Ela. 1906, § 2204) was not repealed by act of June 4, 1903 (Laws Fla. 1903, c. 5143), entitled “An act to provide liens for ma-terialmen, mechanics,” etc.
Contracts for supplies to a vessel at her home port are maritime in their nature, and liens therefor created by state statutes are within the admiralty jurisdiction, and enforceable by proceedings in rem only, in the federal courts. The Madrid (C. C.) 40 Fed. 677.
The decree of the District Court is affirmed.